Intersections Inc. 3901 Stonecroft Boulevard Chantilly, Virginia 20151 BY EDGAR February 24, 2015 Mr. Stephen Krikorian Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549 RE: Intersections Inc. Form 10-K for fiscal year ended December 31, 2013 Filed March 17, 2014 Form 10-Q for the quarterly period ended June 30, 2014 Filed August 11, 2014 Form 10-Q for the quarterly period ended September 30, 2014 Filed November 12, 2014 File No. 000-50580 Ladies and Gentlemen: Reference is made to your letter dated February 20, 2015, addressed to John G. Scanlon, relating to the above referenced filings made by Intersections Inc. (the “Company”) with the Securities and Exchange Commission. This letter confirms a telephonic discussion of February 24, 2015 between myself and Amanda Kim, Staff Accountant, pursuant to which the Company requested an extension of the response date to the above mentioned letter to March 20, 2015. We appreciate the Staff’s accommodation of our request. If you should have any questions, please contact the undersigned directly at (703) 488-3056. Very truly yours, /s/ Tracy Ward Tracy Ward Principal Accounting Officer
